DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 April 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 19, 20, 22, 24, 29, 31, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinrichsen et al. (US 4,766,018 A).
	Hinrichsen et al. is directed to a package comprising an upper multilayer sheet and a lower multilayer sheet (column 1, lines 5-9).  In the embodiment of Example 1, the lower sheet comprises four layers with one outer layer composed of polyamide-6 and another outer layer composed of polypropylene (column 3, lines 27-32).  The upper sheet comprises four layers with one outer layer composed of polyamide-6 and another outer layer composed of an ethylene/butane copolymer (column 3, lines 32-38).  That is, polypropylene layer of one sheet is sealed to the ethylene/butane copolymer layer of the other sheet.  In the embodiment of Example 2, the lower sheet comprises one outer layer of polyamide-6 and another outer layer of ethylene/butane copolymer while the upper sheet comprises one outer layer of polyamide-6 and 
	Regarding claim 19, the layer of ethylene/butane copolymer corresponds to the second outer layer of one of the sheets and the layer of polypropylene corresponds to the second outer layer of the other sheet such that the resulting container is formed by directly bonding of one second outer layer to another second outer layer.  It is noted that claim 19 merely requires the second outer layer of at least one multilayer substrate film, not all multilayer substrate films, to be made from a material selected from the group consisting of polypropylenes, polyesters, polyamides, and ethylene vinyl alcohols.
	Regarding claims 20, 30, and 31, the first outer layer of both sheets are formed of polyamide-6 and correspond to the outer layers of the multilayer laminate film assembly.
	Regarding claim 29, one of ordinary skill in the art would expect a multilayer film consisting of a 50 m thick layer of polyamide-6 and a 75 m thick layer ethylene-propylene copolymer to contain about 50/125 = 40% polyamide and about 75/125 = 60% polyolefin.
	Regarding claim 35, the layer of ethylene/butane copolymer corresponds to the first outer layer of one of the sheets and the layer of polypropylene corresponds to the second outer layer of the other sheet such that the resulting container is formed by directly bonding of first outer layer to another second outer layer.

Claim Rejections - 35 USC § 102 / 103
Claim 28 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hinrichsen et al. (US 4,766,018 A).
	Hinrichsen et al. teach all the limitations of claim 28, as outlined above, except for forming at least one of the multilayer sheets by co-extrusion.  However, this is a product-by-process type limitation.
	When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, since a multilayer sheet taught by Hinrichsen et al. meets all the physical limitations of claim 28, the burden is on the applicant to conclusively demonstrate that forming the film by co-extrusion results in materially different, and patentably distinct, product.

Claim Rejections - 35 USC § 103
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Burki et al. (US 2005/0255268 A1).
	Burki et al. is directed to a packaging laminate comprising multiple layers (Figure 1a-1c and paragraph 0016).  The laminate comprises exterior heat seal layers 16 and 17b - which may be composed of polypropylene and polyethylene, respectively (paragraphs 0062 and 0063).  The laminate further contains binder layer 18 and first part-layer 15a in directed contact - which may be composed of a graft modified polyethylene base polymer and polyethylene, respectively (paragraphs 0057 and 0067).
	Therefore, the packaging laminate of Burki et al. reads on a multilayer laminate film assembly formed from at least two multilayer substrate films with layers 16 through 18 reading on one multilayer substrate film and layers 15a through 17b reading on another multilayer substrate film.  Layers 16 (which may be a polypropylene) and 18 (which is a polyethylene) would correspond to the second and first outer layer, respectively, of one multilayer film; layers 15a (which may be a polypropylene) and 17b (which is a polyethylene) would correspond to the second and first outer layer, respectively, of another multilayer film.  Since layers 18 and 15b are in direct contact, the packaging laminate of Burki et al. reads on the invention of claim 35 with the first outer layer of one multilayer substrate film (i.e. layer 18) directly laminated to the second outer layer of the other multilayer substrate film (i.e. layer 15a).


Claims 21, 23, 25, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichsen et al. (US 4,766,018 A).
Hinrichsen et al. teach all the limitations of claims 21, 23, 25, 26, and 30, as outlined above, except for: (i) the use of more than two sheet to construct the package, (ii) providing at least one sheet with printing or coating, (iii) thicknesses of no more than 100 m for a sheet and 200 m for the assembly, and (iv) the use of two sheets comprising the same polymer materials.
	Regarding claims 21 and 30, since Hinrichsen et al. teach that the package comprises at least two multilayer sheets attached to one another by sealing in the edge zone (column 1, lines 31-39), the reference suggests to one of ordinary skill in the art that more than two multilayer sheets may be used.  As such, it would have been obvious to one of ordinary skill in the art to form the package with three or more sheets, such as one base having multiple individually sealed compartments.  Moreover, it would have been obvious to use the upper sheets composed of the same material for sealing multiple compartments.
	Regarding claim 23, while there is no explicit teaching to apply printing to their sheets, the final product formed by Hinrichsen et al. is a packaging container.  As such, it would have been obvious to one of ordinary skill in the art to apply printing to an outer surface of a sheet to inform consumers about the contents of the packaging.
	Regarding claims 25 and 26, Example 2 of Hinrichsen et al. employs: (i) a lower sheet having a total thickness of 125 m with a 50 m first outer layer of polyamide and a 75 m second outer layer of an ethylene-butylene copolymer, and (ii) an upper sheet having a total thickness of 105 m with a 30 m first outer layer of polyamide and a 75 m second outer layer of an ethylene-propylene copolymer (column 4, lines 16-17).  Hinrichsen et al. further teach that the thickness of the ethylene-butylene and ethylene-propylene copolymer sealing layer may be as low as 25 m (column 2, lines 10-11 and 25-27).  It would have been obvious to one of ordinary skill in the art to use sealing layers having any thickness within the explicitly disclosed range .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hinrichsen et al. (US 4,766,018 A) in view of Tilton (US 2009/0047525 A1).
	Hinrichsen et al. teach all the limitations of claim 27, as outlined above, except for providing an outer layer of one of their sheets with a surface energy of higher than 40 dynes/cm.  However, it would have been obvious to one of ordinary skill in the art to provide one of the sheets with a layer of printing for the reasons set forth above.
	Tilton is directed to composites used in packaging (paragraph 0001).  Tilton discloses that surfaces of polymer packaging films to be printed typically need to have a surface energy of 37 dynes or higher to permit the coating or ink to wet out and bond to the surface (paragraph 0010).
	It would have been obvious to one of ordinary skill in the art to provide an outer surface of a sheet of Hinrichsen et al. with a surface energy of 37 dynes or higher to allow the printing to wet out and bond to the surface.

Allowable Subject Matter
Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.

	Burki et al. and Hinrichsen et al. represent the closest prior art.  However, neither reference teach or fairly suggest the construction of a standing pouch comprising at least front, back, and bottom panels wherein panels are sealed together with sealing seams formed by at least double folding and heat sealing each multilayer laminate film assembly such that each sealing seam comprises at least three layers of multilayer laminate film assembly material.

Response to Arguments
Applicant’s arguments with respect to claims 19-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787